  '
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                FILED
                                                                           FEB· 1 8·2020
                                                                   ~T                . COURT
                                       UNITED STATES DISTRICT COUJ "- CLERK. U.S. DISTRICT
                                                                                                     SOUTHERN ~TRICT OF CALIFORNIA
                                           SOUTHERN DISTRICT OF CALIFORNIA                           BY         I   ~            DEPUTY

             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                  v.                                 (For Offenses Committed On or After November I, 1987)

            EDUARDO PIMENTEL TAFOLLA                                    Case Number:         19CR3809-DMS

                                                                     Elizabeth Barros FD
                                                                     Defendant's Attorney
USM Number                        87247298
• -
THE DEFENDANT:
 IZl pleaded guilty to count(s)          1 of the Information

 D    was found guilty on count(s)
    after a olea ofnot e:uiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
 Title & Section                       Nature of Offense                                                                Number(s}
 21 USC 952, 960                       IMPORTATION OF METHAMPHETAMINE                                                        1




     The defendant is sentenced as provided in pages 2 through                  5           of this judgment.
 The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
 D    The defendant has been found not guilty on count(s)

 D    Count(s)                                                  is          dismissed on the motion of the United States.

      Assessment: $100.00



 D     JVTA Assessment*:$
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl No fine                  •        Forfeiture pursuant to order filed                                           , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must' notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.




                                                                      HON. Dana M. Sabraw
                                                                      UNITED STATES DISTRICTJUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 EDUARDO PIMENTEL TAFOLLA                                                Judgment - Page 2 of 5
CASE NUMBER:               19CR3809-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FORTY-SIX (46) MONTHS.




 •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI     The court makes the following recommendations to the Bureau of Prisons:
         Defendant participate in the ASE Automotive class.
         Defendant be designated to FCI Victorville.




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant must surrender to the United States Marshal for this district:
         •    at
                 ---------                 A.M.                on
                                                                    ------------------
         •    as notified bythe United States Marshal.

         The· defendant must surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
         •    on or before
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

                                                                          to
         Defendant delivered on
                                  -------------                                ----------------
  at ·
       ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR3809-DMS
• AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             EDUARDO PIMENTEL TAFOLLA                                                   · Judgment - Page 3 of 5
     CASE NUMBER:           19CR3809-DMS

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 d,ays of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZI The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.   •The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              19CR3809-DMS
• AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  EDUARDO PIMENTEL TAFOLLA                                                                Judgment - Page 4 of 5
  CASE NUMBER:                19CR3809-DMS

                                      STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probatjon officer, and the defendant must report to the probation officer
    as instructed.                                  ·

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
    anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
    expected change.

 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
     permit the probation officer to take any-items prohibited by the conditions of their supervision that he or she observes in plain
     view.

 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

  8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
     knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
     first getting the permission of the probation officer.

  9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

  10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
      as nunchaku_s or tasers).

  11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first .getting the· permission of the court.

  12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
      officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
      The probation officer may contact the person and confirm that the defendant notified the person about the risk.

  13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                          19CR3809:.DMS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:          EDUARDO PIMENTEL TAFOLLA                                               Judgment - Page 5 of 5
. CASE NUMBER:        19CR3 809-DMS

                               SPECIAL CONDITIONS OF SUPERVISION


   1. Not enter or reside in the Republic of Mexico without written permission of the Court or .probation
      officer, and comply with both United States and Mexican immigration law requirements.

   2. Report all vehicles (!wned or operated, or in which you have an interest, to the probation officer.

   3. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone,.
      computer or other electronic communication or data storage devices or media effects, conducted by a
      United States Probation Officer or any federal, state, or local law enforcement officer, at any time with
      or without a warrant, and with or without reasonable suspicion. Failure to submit to such a search may
      be grounds for revocation; you shall warn any other residents that the premises may be subject to
      searches pursuant to this condition.




                                                                                                 19CR3809-DMS
